                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                      MACON DIVISION

VC MACON GA, LLC,

              Plaintiff,

v.
                                                                         CIVIL ACTION NO.
VIRGINIA COLLEGE, LLC; and                                                5:18-cv-00388-TES
EDUCATION CORPORATION OF
AMERICA,

             Defendants.


                 ORDER INSTRUCTING AND DIRECTING THE RECEIVER TO
                            TERMINIATE THE 401(k) PLAN



            This matter appearing before the Court upon the Receiver’s Petition for

 Instruction Concerning Termination of 401(k) Plan and Other Related Relief [Doc. 305]

 (the “Petition”)1; and it appearing that the relief requested is in the best interests of the

 Receivership Estate, its creditors, the Plan participants and beneficiaries, and other

 parties in interest; and after due deliberation and sufficient cause appearing therefor,

 IT IS HEREBY FOUND, DETERMINED, AND CONCLUDED THAT:

            1. The findings and conclusions set forth herein constitute the Court’s findings of

 fact and conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure

 (the “Rules”).



 1
     Capitalized terms not defined herein shall have the meanings ascribed to such terms in the Petition.
       2. To the extent any of the following findings of fact constitute conclusions of

law, they are adopted as such. To the extent any of the following conclusions of law

constitute findings of fact, they are adopted as such.

       3. A reasonable opportunity to object or be heard regarding the requested relief

in the Petition has been afforded to those appearing in the case through CM/ECF.

Additionally, Fidelity and the VCLLC board were informed and provided a reasonable

opportunity to object or be heard regarding the requested relief in the Petition.

       4. The Court has jurisdiction over this matter and over the property of the

Receivership Estate pursuant to 28 U.S.C. §§ 2001, 2002, and 2004, Rule 66 of the Rules,

and this Court’s broad equitable powers.

       5. Pursuant to this Court’s Appointment Order [Doc. 26], the Court has retained

its jurisdiction over this matter to interpret any provision of this Court’s Appointment

Order. Doc. 26, p. 15.

       6. The Receiver’s determination, in his business judgment, to terminate the Plan

is a necessary and prudent step in the necessary wind down of ECA and closure of the

Receivership Estate.

       7. The Receiver’s determination, in his business judgment, to engage Fidelity to

assist with the Plan termination process is proper and prudent to implement the

necessary wind down of ECA.




                                             2
        8. The Receiver’s determination, upon consultation of his professionals and in his

business judgment, to not file a Form 5310 with the IRS concerning the termination of

the Plan is proper, prudent, and in the best interest of the Receivership Estate.

        9. The Appointment Order grants the Receiver the authority to terminate the

Plan.

NOW, THEREFORE, BASED UPON ALL OF THE FOREGOING, IT IS HEREBY:

ORDERED that the Petition [Doc. 305] and the relief requested are GRANTED as set

forth herein; and it is further,

ORDERED that the Receiver is INSTRUCTED AND DIRECTED to promptly and

properly terminate the Plan, in accordance with all applicable laws, and it is further,

ORDERED that this Order shall become effective immediately upon its entry; and it is

further,

ORDERED that this Court shall retain jurisdiction over any and all matters or disputes

from or arising from or relating to termination of the Plan and the implementation of

this Order.

        Dated: December 27, 2019.

                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             3
